UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                             3/2/2019
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      - against -                         :            17 Cr. 248 (VSB)
                                                          :
                                                          :         OPINION & ORDER
MICHAEL MENDLOWITZ,                                       :
     a/k/a “Moshe Mendlowitz,”                            :
RICHARD D. HART,                                          :
     a/k/a “Rick Hart,”                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The Indictment in this case charges Defendants Michael Mendlowitz and Richard Hart

with three counts, including conspiracy to commit mail and wire fraud, mail fraud, and wire

fraud, in violation of 18 U.S.C. §§ 1341 and 1343. Before me is (a) the motion submitted by

Defendant Mendlowitz: (1) to suppress evidence obtained pursuant to a search warrant executed

at Commerce Payment Group LLC; (2) for identification of Brady material; (3) for a bill of

particulars; (4) for further identification of discovery to provide notice; and (5) for the production

of lists of trial witnesses, trial exhibits, and co-conspirators at least 60 days prior to trial, and (b)

Defendant Hart’s motion for: (1) identification of Brady material; (2) a bill of particulars; (3)

early disclosure of a witness list, material pursuant to 18 U.S.C. § 3500, and witness

impeachment material; (4) disclosure of statements made by Defendant Mendlowitz; and (5) the

disclosure of evidence pursuant to Federal Rule of Evidence 404(b). On January 10, 2019,

Defendant Hart pled guilty thereby mooting—to the extent there might be any remaining issues

after the May 16, 2018 conference during which I heard oral argument and issued an oral
decision (the “May 16 Conference”)—further consideration of his motion. For the reasons

outlined below, and explained on the record during the May 16, 2018 conference, Defendant

Mendlowitz’s motion is GRANTED IN PART AND DENIED IN PART.

                  Background

                  A.        The Alleged Scheme1

         From 2009 to July 2015, Defendants, as executives of Commerce Payment Group LLC

(“CPS”)—a credit card processing company—defrauded CPS customers, including small

merchants who accepted credit cards and debit cards at their businesses. (Indictment ¶ 2.)

Mendlowitz was the president and chief executive officer (“CEO”) of CPS, and a minority owner

of a twenty percent share of the company. (Id. ¶ 12.) Hart held various executive titles at the

company until the termination of his employment in February 2015. (Id. ¶ 13.)

         More specifically, the Indictment alleges that Defendants used CPS’s marketing and sales

staff to falsely represent to prospective customers that they could obtain bankcard-processing

services at rates below those of CPS’s competitors, with no hidden fees or extra charges, and

with guarantees that the rates would never change. These false rates and other misrepresented

rates were then partially reflected in written agreements with customers, often with large

discrepancies between the fees represented orally, those represented in written agreements, and

those that CPS actually charged. Defendants purportedly caused CPS to use deceitful accounting

tricks to bill customers above the rates represented and agreed upon, to impose extra fees, and to

engage in multiple billing. For example, some “transaction fees” were charged multiple times on

a single transaction while other fees were charged at ten times the contract rate—e.g., an




1
  The facts contained in this section are taken from the allegations in the Indictment filed in this case on April 24,
2017. (Doc. 2.)

                                                            2
assessment quoted at .095% might be billed at 0.95%. By using these tactics and others,

Defendants allegedly collected $30 million over the course of two and a half years. (Id. ¶¶ 16–

27.)

                 B.      The Search Warrant

        On July 23, 2015, Magistrate Judge Steven Gold of the U.S. District Court for the Eastern

District of New York issued a search warrant (the “Search Warrant” or “Warrant”) authorizing a

search of CPS at its offices located in an office building at 1465 Broadway, Hewlett, New York

(the “CPS Premises” or as defined in the Warrant “Subject Premises”). (SW 1.)2 The Search

Warrant contains a description of the premises to be searched, along with a map and photographs

of the building’s exterior. (See generally id.) It authorized agents to search the CPS Premises

and to seize “evidence, fruits, and instrumentalities of the operation of a fraudulent credit-card

and debit-card processing scheme, in violation of Title 18, United States Code, Sections 1343

and 1349.” (See id., Attach. B.) More specifically, the warrant authorized agents to seize twelve

specified categories of evidence and instrumentalities of the alleged bankcard-processing

scheme, including:

        1. Business and financial reports and records, bank and credit card records,
           customer contracts and applications, customer bills, customer billing profiles,
           sales and debt-collection records, employee records and files, call logs, call
           lists, service and other contracts, recorded telephone calls, creditor and debtor
           records, internal and external correspondence and communications, mail, and
           payment records, among other documents, stored media and records;

        2. Checks (personal and certified), customer contracts and agreements, customer
           bills, copies of canceled checks, cash, money orders, records of credit card
           payments, mail, mail envelopes, correspondences, communications, faxes,
           emails, phone records (including digital and/or VOIP records), receipts,
           invoices, general journals, ledgers, financial reports, spreadsheets, memoranda,


2
 “SW” refers to the July 23, 2015 Search and Seizure Warrant, 15M0688, attached as Exhibit 3 to the Declaration
of Patrick J. Smith in support of the Memorandum of Law in Support of Defendant Michael Mendlowitz’s Motion to
Suppress. (Doc. 54-4.)

                                                      3
           and notes;

        3. Bank account and transaction documents, including account opening
           documents, ATM and/or debit cards, bank statements, and bank deposit and
           withdrawal slips;

        4. Customer and/or debtor lists, customer and/or debtor files, lists of names,
           addresses, social security numbers, contact information, bank account numbers,
           credit card numbers and other personal identifying information, records of
           communications with customers and/or debtors;

        5. Company policies, manuals, instructions, and/or scripts;

        6. Any documents mentioning arrests and/or warrants;

        7. Licenses and/or registrations;

        8. Documents, records and policies regarding employee compensation, such as
           bonuses and/or commissions;

        9. Payroll records, employee names, personnel files;

        10. Documents or records bearing the names “Commerce Payment Systems,”
            “Commerce Payment Group,” “Merchant Commerce,” “Empire Payments,”
            “Evolution Bankcard,” “Optimal Bankcard,” “EVO Merchant Services,” “EVO
            Payments International,” “Michael Mendlowitz,” or similar names;

        11. Records relating to and communications regarding lenders, creditors and/or
            other sources of information regarding debtors or debts to be collected; and

        12. Computer(s), computer hardware, software, related documentation, and
            passwords.

(Id.)

        The Search Warrant also provided that the “items to be seized from the Subject Premises

also include any computer devices and storage media that may contain any electronically stored

information” (“ESI”) falling within the twelve enumerated categories of evidence. (See id.,

Attach. C.) The Search Warrant described the different techniques that authorities could use to

conduct a review of seized ESI, including “performing key word searches,” and provided that

“law enforcement personnel are authorized to conduct a complete review of all the ESI . . . if

                                                4
necessary to evaluate its contents and to locate all data responsive to the warrant.” (See id.,

Attach. B.)

         The Search Warrant was supported by a 46-page affidavit of United States Secret Service

Agent Brandon McCaw (the “Search Warrant Affidavit”). The information contained in the

Search Warrant Affidavit came from various individuals and documents, including: (1) a

confidential witness (“CW-1”) and a confidential source (“CS-1”)3, both of whom had admitted

to participating in the fraudulent scheme; (2) complaints filed by CPS merchant-customers with

government agencies and consumer complaint organizations; (3) public records; (3) bank

records; (4) fraudulent CPS customer bills; and (5) customer agreements. (SW Aff. ¶ 5.)4 The

Search Warrant Affidavit detailed the use by Defendants and their co-conspirators of internet

websites, in-house computer systems, emails, recorded telephone calls, sales scripts, and uniform

and agreed upon false statements to prospective customers, and described an array of fraudulent

practices employed by Defendants and their co-conspirators, including overbilling commission

fees, improperly charging fees multiple times, charging fees that customers were told they would

not be charged, charging inapplicable and large surcharges, and defrauding customers even after

they sought refunds or cancellations. (Id. ¶¶ 6–8, 18–22.) Furthermore, the Search Warrant

Affidavit described the ESI that Special Agent McCaw anticipated would be found at the CPS

offices, detailing the ways in which employees at CPS along with its parent company and others

used its computer systems, servers, electronic media, emails and attachments, web-based


3
 Prior to the preparation of the Search Warrant Affidavit, CW-1 had pled guilty to participating in the fraud scheme,
while CS-1 had been arrested and was cooperating with the Government but had not yet pled guilty. CS-1
subsequently pled guilty to participating in the scheme. (Gov. Mem. 7.) “Gov. Mem.” refers to the Government’s
Memorandum of Law in Opposition to Defendants’ Pretrial Motions, filed on March 8, 2018. (Doc. 61.)
4
 “SW Aff.” refers to the affidavit of U.S. Secret Service Special Agent Brandon McCaw submitted in support of the
application for Search and Seizure Warrant 15M0688, attached as Exhibit 4 to the Declaration of Patrick J. Smith in
support of the Memorandum of Law in Support of Defendant Michael Mendlowitz’s Motion to Suppress. (Doc. 54-
5.)

                                                         5
software and links, electronically recorded telephone conversations, and electronic

communications. (Id. ¶¶ 32–38.)

                C.      The Search of the CPS Premises

        Agents executed the Search Warrant on July 28, 2015 and seized approximately 2,700

pages of paper files, including contracts, correspondence, banking records, sales scripts, and

other perceived evidence of the fraud. (Gov. Mem. 9.) With regard to ESI, agents found both a

server room containing CPS’s computer servers, as well as dozens of individual employee

offices and workstations containing personal desktop computers, laptop computers, and other

data storage devices. (Id. at 9–10.) Among the dozens of CPS employee workstations

encountered, agents seized devices belonging to five employees, as well as two electronic

devices from Mendlowitz’s desk. (Id. at 10.)

                D.      Review of the Seized Material

        Following the execution of the Search Warrant, the Government undertook a review of

the seized ESI, focusing primarily on three CPS servers and three CPS desktop computers,

including the two computers taken from Mendlowitz’s workspace. (Id. at 33–34.) Prior to

reviewing the ESI, the Government copied the files onto several different text-searchable

platforms. (Id. at 34.) In undertaking its review, the Government used two separate techniques,

yielding two different groups of documents identified as potentially responsive to the Warrant.

The first technique involved individuals reviewing the seized material identifying specific

individuals’ emails and documents, all of which were identified as potentially responsive. (See

Lewis Aff. Ex. C (Government’s March 6, 2018 discovery letter); Smith Dec. Ex. 12

(Government’s November 30, 2017 discovery letter).)5 With regard to the second technique,


5
 “Lewis Aff.” refers to the Mach 8, 2018 Affirmation of David Raymond Lewis, filed in support of the
Government’s Memorandum of Law in Opposition to Defendants’ Pretrial Motions. (Doc. 62.) “Smith Dec.” refers

                                                     6
reviewing personnel used key-word computerized searches to identify and compile collections of

emails containing certain search terms. (Gov. Mem. 35.) The Government then subjected the

collections gathered using the two techniques to individualized review, identifying individual

emails and documents that were then identified and marked as responsive. (Id.) By the

conclusion of the review process, and prior to the return of the Indictment in April 2017, the

Government identified roughly 1,830 responsive documents. (See Lewis Aff. Ex. C; Smith Dec.

Ex. 12.) On November 30, 2017, the Government produced both the collections of documents

that had been identified as potentially responsive, and the 1,830 individually identified emails

and other documents identified as responsive.

           With regard to the timing of the review process, the Government began its review in

approximately October 2015, two months after the execution of the Search Warrant and after the

relevant portions of the hard drives had been copied onto text-searchable software platforms, and

completed the review before the return of the Indictment in April 2017. (See Smith Dec. Ex. 9.)

The Government represents that it has not engaged in any review of the non-responsive ESI

since the date of the Indictment, and has informed defense counsel that it is prepared to stipulate

that the only responsive documents—assuming no additional search warrant is obtained—are

those 1,830 files that have been individually identified. (See Lewis Aff. Ex. C.)

           Following the search, the Government was contacted by CPS attorneys regarding the

return of certain ESI and hardware.6 (Gov. Mem. 37–38.) On October 13, 2015, counsel for

CPS provided the Government with a formal request for the return of mirror images of three CPS




to the January 22, 2018 Declaration of Patrick J. Smith, filed in support of the Memorandum of Law in Support of
Defendant Michael Mendlowitz’s Motion to Suppress, for Return of Property, for Identification of Brady Material
and for a Bill of Particulars. (Doc. 54.)
6
    CPS was represented by Ropes & Gray LLP, not counsel for Mendlowitz or Hart. (Lewis Aff. Ex. L.)

                                                        7
servers, as well as the original servers (minus their hard drives), and on or about October 14,

2015, the Government complied with that request. (Lewis Aff. ¶ 13, Ex. M.)

               Procedural History

       The Indictment was returned on April 24, 2017. (Doc 2.) On January 18, 2018,

Defendant Hart filed his motion, along with a memorandum and declaration of Eric Sears in

support. (Docs. 46–48.) On January 22, 2018, Defendant Mendlowitz filed his motion, along

with a memorandum and the declaration of Patrick J. Smith in support with exhibits. (Docs. 52–

54.) On March 8, 2018, the Government filed an opposition to Defendants’ motions, along with

the affirmation of David Lewis in support with exhibits. (Docs. 61–62.) On March 29, 2018,

Mendlowitz filed a reply in support of his motion, along with the declaration of Rodney Villazor

in support with exhibits. (Docs. 66, 69.)

       On May 16, 2018, I held a status conference in this matter. During the conference I made

the following rulings on Defendants’ motions: I denied Defendants’ motions for a bill of

particulars and for identification of Brady material, and denied Defendant Hart’s motion for early

disclosure of 18 U.S.C. § 3500 material and witness impeachment material; I granted in part and

denied in part Defendants’ motions for the early production of lists of trial witness and trial

exhibits; and I granted Defendant Hart’s motion for the early disclosure of evidence pursuant to

Federal Rule of Evidence 404(b) and Defendant Mendlowitz’s motion for a list of co-

conspirators. (Doc. 77; see also Doc. 76.) I also denied Defendant Mendlowitz’s motion to

suppress evidence obtained pursuant to the Search Warrant and, with respect to that ruling,

indicated that I would follow my decision on the record with a written opinion. (Doc. 77.)




                                                  8
                  Discussion

         I now address in further detail my denial of Mendlowitz’s motion to suppress the Search

Warrant on the basis that his Fourth Amendment rights were violated. Mendlowitz insists that

the Warrant suffers from two fatal flaws that transformed it into a general warrant and provide

grounds for suppression. First, he claims that the Warrant lacks particularity and that it neither

adequately describes the subject offenses nor gives unambiguous guidance as to what evidence

could be seized. Second, he argues that the continued retention and untimely searches of ESI

exceed the limits of Fourth Amendment reasonableness. As a threshold matter, the Government

contends that Mendlowitz has not established that his own Fourth Amendment rights were

violated by the challenged search and seizure. I address these arguments in turn below.

                  A.       Reasonable Expectation of Privacy

         The Government contends that Mendlowitz’s motion fails because he cannot demonstrate

a reasonable expectation of privacy in the CPS computer servers and desktop computers located

at the workstations of various CPS employees, and the desktop computers that were located in

his own office. (Gov. Mem. 10–11.) In response, Mendlowitz argues that “as a co-owner,

president and CEO who was actively involved in the day-to-day operations at the CPS Premises,

and who had possession of the CPS Premises as a matter of both legal right and practical access,

[he] had a reasonable expectation of privacy within the entire CPS Premises and the ESI located

on CPS computers.” (Mendlowitz Reply 2.)7 For the reasons stated on the record during the

May 16, 2018 status conference and outlined below, I find that Mendlowitz has demonstrated a

reasonable expectation of privacy sufficient to challenge the search of his own office, including



7
 “Mendlowitz Reply” refers to the Reply Memorandum of Law in Further Support of Defendant Michael
Mendlowitz’s Motion to Suppress, for Return of Property, for Identification of Brady Material, and for a Bill of
Particulars, dated March 29, 2018. (Doc. 66.)

                                                         9
items that may have been saved on the hard drive of his desktop computers, but not of the

materials saved on CPS’s computer servers or the computers of other CPS employees.

                       1. Applicable Law

       According to the Fourth Amendment, “no warrants shall issue, but upon probable cause,

supported by oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV. “A defendant seeking to suppress the

fruits of a search by reason of a violation of the Fourth Amendment must show that he had a

‘legitimate expectation of privacy’ in the place searched.” United States v. Hamilton, 538 F.3d

162, 167 (2d Cir. 2008) (quoting Rakas v. Illinois, 439 U.S. 128, 143 (1978)); see also United

States v. Villegas, 899 F.2d 1324, 1333 (2d Cir. 1990) (“A defendant has no right to have

evidence suppressed on Fourth Amendment grounds unless the breached privacy expectation

was his own rather than that of a third party.”). “This inquiry involves two distinct questions:

first, whether the individual had a subjective expectation of privacy; and second, whether that

expectation of privacy is one that society accepts as reasonable.” Hamilton, 538 F.3d at 167

(citing Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring)).

       It is axiomatic that “the proponent of a motion to suppress has the burden of establishing

that his own Fourth Amendment rights were violated by the challenged search or seizure.”

Rakas, 439 U.S. at 130 n.1. Accordingly, a defendant asking a court to suppress evidence must

demonstrate a legitimate expectation of privacy in the area that was searched. See, e.g., id.;

Rawlings v. Kentucky, 448 U.S. 98, 104 (1980). “Where the premises searched is a business,

defendants seeking suppression must establish both that they are associated with the business and

that they have a legitimate expectation of privacy in the part of the business that was searched.”

United States v. Kazarian, No. 10 Cr. 895(PGG), 2012 WL 1810214, at *18 (S.D.N.Y. May 18,



                                                10
2012) (citing O’Connor v. Ortega, 480 U.S. 709, 718 (1987)). Unlike the nearly absolute

protection of a residence, the “great variety of work environments” requires analysis of

reasonable expectations “on a case-by-case basis.” O’Connor, 480 U.S. at 718.

                          2. Application

        Mendlowitz points to no facts sufficient to support his assertion that he had a reasonable

expectation of privacy in the corporate servers or the CPS desktop computers seized from

locations other than his own office. Mendlowitz merely asserts that he maintained a reasonable

expectation of privacy with regard to the entirety of the CPS facility due to his role as the co-

owner, president, and CEO of the company. However, courts routinely find that owners and

executives of companies do not have reasonable expectations of privacy in general business

records when they fail to demonstrate a subjective expectation of privacy in those records.

        In United States v. Chuang, the defendant served as the chairman, president, and CEO of

Golden Pacific National Bank, and owned with his family nearly half of the shares of the bank

and “exercised significant operational control over the bank and all of its premises.” 897 F.2d

646, 650 (2d Cir. 1990). Chuang, in challenging the pretrial denial of his suppression motion of

the search of the bank and the resulting seizure of electronic materials before the Second Circuit,

argued that as a corporate officer he had established a sufficient expectation of privacy in the

bank premises to challenge the legality of the search. Id. The Second Circuit disagreed, denying

Chuang’s attempt to suppress the evidence, noting that “the bulk of the bank documents” were

seized from the office of another officer of the bank, and finding that Chuang “failed to

demonstrate a sufficient nexus between the areas from which the documents were obtained and

his own office.” Id.8 In other words, Chuang failed to establish a sufficient showing of a


8
 The court also found, as an additional reason to deny suppression, that Chuang failed to demonstrate an
expectation of privacy that society considers reasonable because he worked in a “closely regulated industr[y]” and

                                                        11
possessory or proprietary interest in the area where the documents were found. Other courts

have reached similar conclusions. See, e.g., United States v. Nagle, 803 F.3d 167, 178–79 (3d

Cir. 2015) (finding that majority owner of company who sought suppression of evidence seized

by search warrant from corporate servers and offices of other employees had no expectation of

privacy in the offices of others and that, even as to his own emails on the corporate servers, had

failed to show a subjective expectation of privacy); United States v. SDI Future Health, Inc., 568

F.3d 684, 694, 698 (9th Cir. 2009) (denying challenge of business owners to search of

corporation’s premises because mere ownership and management is insufficient to challenge

search, but finding that defendants could show a legitimate expectation of privacy in

corporation’s property if they “show[ed] some personal connection to the places searched and

the materials seized” and “took precautions on [their] own behalf to secure the place searched or

things seized from any interference without [their] authorization”); Williams v. Kunze, 806 F.2d

594, 594, 599–604 (5th Cir. 1986) (concluding that sole shareholder of corporation lacked

standing where “the vast majority of documents seized . . . were corporate records” rather than

personal files and defendant “had no reasonable expectation of privacy in corporate records

maintained in a common file room”); United States v. Britt, 508 F.2d 1052, 1055–56 (5th Cir.

1975) (finding lack of standing where shareholder and president of corporation did not

personally use the space searched and materials seized were “normal corporate records”).9


that, as a result, Chuang “knew that bank documents, whether kept in his office or another office, were subject to
periodic examination.” Chuang, 897 F.2d at 650.
9
  I note also that a defendant seeking to challenge a search of corporate offices usually must submit an affidavit
showing that he had a reasonable expectation of privacy in the area searched or items seized. See United States v.
Tranquillo, 606 F. Supp. 2d 370, 378 (S.D.N.Y. 2009) (“As a preliminary matter, [defendant] has not put forth the
foregoing facts—or, indeed, any facts relevant and probative of his privacy interest in the [seized computers]—in a
sworn affidavit.”); United States v. Sorcher, No. 05 CR 0799 NG RLM, 2007 WL 1160099, at *8 (S.D.N.Y. Apr.
18, 2007) (“Indeed, the record contains no affidavits from defendants asserting their possessory or proprietary
interest in the documents.”). No affidavit has been submitted in this case. Instead, Mendlowitz offers only unsworn
statements of counsel. This failure alone is sufficient to deny Mendlowitz’s motion to suppress. However, I will
assume Mendlowitz has adequately alleged standing and address the substance of Mendlowitz’s suppression motion.

                                                         12
         The cases cited by Mendlowitz are not to the contrary and do not support a different

conclusion. (See Mendlowitz Mem. 26.)10 In United States v. Schwimmer, 692 F. Supp. 119

(E.D.N.Y. 1988), where the defendant was the sole shareholder of the company searched, the

court declined to reach the issue of standing, finding that “[i]n order to dispose of this motion

without an evidentiary hearing, I will assume that [the defendant] has shown a privacy interest in

the searched premises and seized property, and will move on to the issue of probable cause.” Id.

at 125. Moreover, United States v. Zemlyansky, 945 F. Supp. 2d 438 (S.D.N.Y. 2013), does not

provide any support since although the court found the corporate officer defendants had standing

it provided no explanation of its analysis and cited no case law in support of its conclusion. See

id. at 452.

         With regard to the search and seizure of the computers from Mendlowitz’s own

workspace, I find that Mendlowitz has established a sufficient privacy interest to maintain a

challenge to the search. While the extent to which an employee may challenge a search of

business premises generally is nuanced, courts agree that an employee may contest the search of

his private office. See, e.g., Mancusi v. DeForte, 392 U.S. 364, 369 (1968) (“It has long been

settled that one has standing to object to a search of his office.”); Chuang, 897 F.2d at 649 (“It is

well-settled that a corporate officer or employee in certain circumstances may assert a reasonable

expectation of privacy in his corporate office.”); Kazarian, 2012 WL 1810214, at *18 (“There is

no dispute here that [defendant] has standing to challenge the search of his residence and

office.”).



I also note that the Government does not challenge the location of Mendlowitz’s workspace and the fact that two
computers were found in that space. (Gov. Mem. 10.)
10
  “Mendlowitz Mem.” refers to the Memorandum of Law in Support of Defendant Michael Mendlowitz’s Motion to
Suppress, for Return of Property, for Identification of Brady Material and for a Bill of Particulars, filed on January
22, 2018. (Doc. 53.)

                                                         13
        Although the Government contends that Mendlowitz has no legitimate expectation of

privacy in the contents of the computers from his desk because CPS had a policy notifying

employees that such contents and communications are not private, (Gov. Mem. 16), I find the

cases cited by the government in support of that position are (1) not binding on me, (2)

distinguishable, and/or (3) inapposite under the circumstances presented in this case. See United

States v. Simons, 206 F.3d 392, 398 (4th Cir. 2000) (pertaining to warrantless search conducted

by employer); United States v. Nordlicht, No. 16-cr-00640 (BMC), 2018 WL 705548, at *4

(E.D.N.Y. Feb. 2, 2018) (finding lack of expectation of privacy based on communication policy

in employee handbook in case brought by employees as opposed to co-owner, president, or

CEO); Pure Power Boot Camp v. Warrior Fitness Boot Camp, 587 F. Supp. 2d 548, 560–61

(S.D.N.Y. 2008) (ruling in a civil trademark infringement case that employer’s access of

employee’s personal e-mails was unauthorized); Williams v. Rosenblatt Sec. Inc., 136 F. Supp.

3d 593, 607 (S.D.N.Y. 2015) (concluding in a civil whistleblower matter that employer’s access

of terminated employee’s emails was not statutorily improper); cf. Leventhal v. Knapek, 266 F.3d

64, 74–75 (2d Cir. 2001) (holding that employee had reasonable expectation of privacy in the

contents of his own office computer where there was no clear policy regarding regular

monitoring of work computers but employer conducted periodic searches).11

        Accordingly, I find that Mendlowitz has demonstrated a sufficient privacy interest with

regard to the materials seized from his office and computers but not with regard to the computers


11
   Mendlowitz argues that the Government improperly used the grand jury to obtain a copy of the CPS employee
handbook as a means to gather evidence in opposition to Mendlowitz’s motion. (Mendlowitz Reply 3 n.2.) Because
I find that Mendlowitz has standing to assert a Fourth Amendment claim over the materials seized from his office,
and do not rely on the employee handbook to find otherwise, I do not address this argument. Furthermore, I note
that arguments raised in footnotes need not be addressed. See, e.g., Diesel v. Town of Lewisboro, 232 F.3d 92, 110
(2d Cir. 2000) (“We do not consider an argument mentioned only in a footnote to be adequately raised . . . .”
(internal quotation marks omitted)); Levy v. Young Adult Institute, 103 F. Supp. 3d 426, 441 (S.D.N.Y. 2015)
(denying consideration of argument raised in footnote in reply brief).

                                                       14
and materials seized from the offices of other employees or the CPS servers generally.

               B.      Particularity of the Search Warrant

       Mendlowitz maintains that the Search Warrant lacked particularity because it failed to

provide sufficient guidance as to the fraud allegedly perpetrated and the evidence to be seized,

and that the fruits of the Search Warrant should be suppressed as a result. In response, the

Government argues that the Search Warrant was fully compliant with the Fourth Amendment

and, even if it was not, the good faith doctrine would preclude suppression.

                       1. Applicable Law

                           a. Fourth Amendment Particularity

       As previously discussed, the Fourth Amendment requires, among other things, that search

warrant affidavits “particularly describe[e] the place to be searched, and the persons or things to

be seized.” U.S. Const. amend. IV; see also United States v. Hernandez, No. 09 CR 625(HB),

2010 WL 26544, at *7 (S.D.N.Y. Jan. 6, 2010) (“A warrant . . . can be unconstitutionally infirm

in two conceptually distinct but related ways: either by seeking specific material as to which no

probable cause exists, or by giving so vague a description of the material sought as to impose no

meaningful boundaries.” (internal quotation marks omitted)). The particularity requirement

“guards against general searches that leave to the unguided discretion of the officers executing

the warrant the decision as to what items may be seized.” United States v. Riley, 906 F.2d 841,

844 (2d Cir. 1990); see also United States v. Clark, 638 F.3d 89, 94 (2d Cir. 2011) (“Particularity

concerns frequently arise in circumstances where the description in the warrant of the place to be

searched is so vague that it fails reasonably to alert executing officers to the limits of their search

authority[.]”). In other words, “[p]articularity is the requirement that the warrant must clearly

state what is sought.” United States v. Jacobson, 4 F. Supp. 3d 515, 521 (E.D.N.Y. 2014). “To



                                                  15
be sufficiently particular under the Fourth Amendment, a warrant must satisfy three

requirements.” United States v. Ulbricht, 858 F.3d 71, 99 (2d Cir. 2017). The warrant must: (1)

“identify the specific offense for which the police have established probable cause”; (2)

“describe the place to be searched”; and (3) “specify the items to be seized by their relation to

designated crimes”. Id. (internal quotation marks omitted).

       The level of specificity required by the Fourth Amendment depends on many factors,

Jacobson, 4 F. Supp. 3d at 522, and “does not require a perfect description of the data to be

searched and seized,” Ulbricht, 858 F.3d at 100. Indeed, “[s]earch warrants covering digital data

may contain some ambiguity.” Id. (internal quotation marks omitted). In instances in which

complex crimes are alleged, “it may be appropriate to use more generic terms to describe what is

to be seized.” United States v. Gotti, 42 F. Supp. 2d 252, 274 (S.D.N.Y. 1999); see also

Jacobson, 4 F. Supp. 3d at 522 (concluding that broad warrant was justified because “the crimes

under investigation were complex and concerned a long period of time, not simply one or two

dates of criminal activity”); United States v. Levy, No. S5 11 Cr. 62(PAC), 2013 WL 664712, at

*9 (S.D.N.Y. Feb. 25, 2013) (noting that “[w]hile some of the categories are somewhat vague,

given the complexity of the alleged scheme and the numerous documents involved, the lists of

items are described with as much particularity as circumstances reasonably allowed” (internal

quotation marks omitted)), aff’d, 803 F.3d 120 (2d Cir. 2015). In other words, “a search warrant

does not necessarily lack particularity simply because it is broad.” Ulbricht, 858 F.3d at 100.

       Furthermore, when a search warrant limits the scope of the search to evidence of

particular federal crimes, and gives an “illustrative list of seizable items,” courts typically find

the search warrant to be sufficiently particular. See Riley, 906 F.2d at 844–45. Likewise, courts

often find that a warrant authorizing the seizure of “all evidence” of a given crime is sufficiently



                                                  16
particular if it includes a list of illustrative items. See, e.g., id. (finding that warrant containing

list of illustrative items to seize was sufficiently particular notwithstanding provision allowing

seizure of “other items that constitute evidence of the offenses”); United States v. Young, 745

F.2d 733, 759–60 (2d Cir. 1984) (concluding that warrant allowing seizure of listed items plus

“other evidence” of the specified crimes was sufficiently particular).

        In addition, a warrant may leave some matters to the discretion of the executing officer.

“Once a category of seizable papers has been adequately described, with the description

delineated in part by an illustrative list of seizable items, the Fourth Amendment is not violated

because the officers executing the warrant must exercise some minimal judgment as to whether a

particular document falls within the described category.” Riley, 906 F.2d at 845. In short, the

particularity requirement is satisfied if the warrant enables the executing officer to ascertain and

identify with reasonable certainty those items that the magistrate judge has authorized him or her

to seize. See Groh v. Ramirez, 540 U.S. 551, 557–58 (2004).

                            b. Good Faith Exception

        “The fact that a Fourth Amendment violation occurred . . . does not necessarily mean that

the exclusionary rule applies.” Herring v. United States, 555 U.S. 135, 140 (2009). The

Supreme Court has explained that application of the exclusionary rule has always been its “last

resort,” not its “first impulse.” Id. “To trigger the exclusionary rule, police conduct must be

sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that

such deterrence is worth the price paid by the justice system.” Id. at 144.

        Under the good faith exception, the exclusionary rule does not apply to “evidence

obtained in objectively reasonable reliance on a subsequently invalidated search warrant.”

United States v. Leon, 468 U.S. 897, 922 (1984). “The burden is on the government to



                                                   17
demonstrate the objective reasonableness of the officers’ good faith reliance on an invalidated

warrant.” United States v. Clark, 638 F.3d 89, 100 (2d Cir. 2011) (internal quotation marks

omitted). “In assessing whether it has carried that burden,” courts must be “mindful that, in

Leon, the Supreme Court strongly signaled that most searches conducted pursuant to a warrant

would likely fall within its protection.” Id.; see also Leon, 468 U.S. at 922 (“Searches pursuant

to a warrant will rarely require any deep inquiry into reasonableness, for a warrant issued by a

magistrate normally suffices to establish that a law enforcement officer has acted in good faith in

conducting the search.” (internal quotation marks omitted)). Thus, “[m]ost searches will be

upheld.” United States v. Rickard, 534 F. App’x 35, 37 (2d Cir. 2013) (summary order). As the

Second Circuit has explained:

       It was against this presumption of reasonableness that the Supreme Court identified
       four circumstances where an exception to the exclusionary rule would not apply:
       (1) where the issuing magistrate has been knowingly misled; (2) where the issuing
       magistrate wholly abandoned his or her judicial role; (3) where the application is
       so lacking in indicia of probable cause as to render reliance upon it unreasonable;
       and (4) where the warrant is so facially deficient that reliance upon it is
       unreasonable.

Clark, 638 F.3d at 100 (internal quotation marks omitted).

                       2. Application

                           a. Particularity

       Mendlowitz argues that the Warrant lacked particularity because it purportedly

authorized a general search of the CPS Premises for evidence. Mendlowitz is wrong. The

Search Warrant was sufficiently particularized as it identified the specific offense, the place to be

searched, and the items to be seized. See Ulbricht, 858 F.3d at 101 (observing that “the warrant

plainly satisfies the basic elements of the particularity requirement” because the warrant “lists

the charged crimes, describes the place to be searched, and designates the information to be



                                                 18
seized in connection with the specified offenses”). Rather than authorizing the agents to seize

“every scrap of paper and byte of data,” (Mendlowitz Mem. 13), the Warrant limited the scope of

the materials to be seized to twelve categories of documentary evidence that constituted

“evidence, fruits, and instrumentalities of the operation of a fraudulent credit-card and debit-card

processing scheme in violation of Title 18, United States Code, Sections 1343 and 1349.” (SW

Attach. B.) Unlike a search warrant that allows “general, exploratory rummaging,” Coolidge v.

New Hampshire, 403 U.S. 443, 467 (1971), or one that only contains “general boilerplate terms,

without either explicit or implicit limitation on the scope of the search,” United States v. Buck,

813 F.2d 588, 591 (2d Cir. 1987), the Warrant directed and limited executing agents to seize

specific categories of evidence of the particular bankcard-processing scheme at issue. Indeed,

every sub-paragraph of the list of evidence to be seized is modified by introductory language

limiting the search to evidence of the scheme and thus ensures that each category of evidence

was expressly limited to the specified crimes at issue. See Hernandez, 2010 WL 26544, at *10

(“The search warrant . . . is sufficiently particularized in terms of the types of documents to be

seized [because the] warrant itself indicates that only documents related to violations of various

criminal fraud statutes related to identity, mail, and tax fraud [may be seized].”).

       Moreover, warrants—like the Warrant here—authorizing the seizure of any and all

evidence of specified crimes, “including but not limited to” illustrative categories of documents

and records are often found to be proper. Courts routinely validate such warrants in the face of

particularity challenges, reasoning that an illustrative list, coupled with a reference to the crimes

for which evidence is sought, supplies sufficiently limiting guidance. See, e.g., Riley, 906 F.2d

at 844–45; Young, 745 F.2d at 759–60; United States v. Lustyik, 57 F. Supp. 3d 213, 227–28

(S.D.N.Y. 2014) (opining that warrant permitting seizure of all “evidence, fruits, or



                                                 19
instrumentalities” of specified crimes was sufficiently particular because it contained “an

illustrative list of items to be seized,” even though illustrative list was preceded by phrase

“including but not limited to” (internal quotation marks omitted)); Jacobson, 4 F. Supp. 3d at

524–25 (upholding warrant for “[a]ny and all records, data and correspondence constituting

evidence, fruits and instrumentalities of” specified crimes, “in any form wherever that they may

be stored or found including, but not limited to” specified categories); cf. Buck, 813 F.2d at 591

(finding warrant permitting seizure of “any papers, things or property of any kind relating to”

specified crime to be insufficiently particular because it was unaccompanied by an illustrative

list). I find that there is no legal or factual basis to depart from the reasoning of this line of cases.

        The Warrant in this case materially differs from those in the cases upon which

Mendlowitz relies. In United States v. Wey, in finding that the warrant lacked sufficient

particularity, the court expressly noted that the warrants there “fail[ed] to set forth the crimes

under investigation” and failed to “cite criminal statutes.” 256 F. Supp. 3d 355, 384 (S.D.N.Y.

2017). Neither is true of the instant Search Warrant, which explicitly limited the search to

evidence of a particular fraud scheme in violation of particular statutes. Likewise, in

Zemlyansky, the court relied in part on the fact that the warrant failed to “inform[] the searching

officer for which crimes the search [was] being undertaken . . . . The officers are thus directed to

these categories without a single word of guidance regarding the type of criminal offense under

investigation.” 945 F. Supp. 2d at 454; see also United States v. Vilar, No. S305CR621KMK,

2007 WL 1075041, at *22 (S.D.N.Y. Apr. 4, 2007) (“[W]arrants are generally found to be

insufficiently particular where nothing on the face of the warrant tells the searching officers for

what crime the search is being undertaken.” (internal quotation marks omitted)). Therefore, I

find that these cases are not instructive under the circumstances of these case.



                                                   20
         Based on the foregoing, I find that the documents specified in Attachment B as

incorporated by the Search Warrant were sufficiently particular to allow government agents to

perform a discrete search for relevant evidence of the specific fraudulent scheme.

                               b. Good Faith

         Even if I were to determine that the Search Warrant was insufficiently particular, the

good faith exception would preclude suppression. Pursuant to Leon, the exception protects from

suppression a search and seizure made in good faith reliance by government agents based on a

search warrant in all but four situations: “(1) where the issuing judge has been knowingly

misled; (2) where the issuing judge wholly abandoned his or her judicial role; (3) where the

application is so lacking in indicia of probable cause as to render reliance upon it unreasonable;

and (4) where the warrant is so facially deficient . . . that reliance upon it is unreasonable.”

United States v. Falso, 544 F.3d 110, 125 (2d Cir. 2008) (internal quotation marks omitted).

None of these factors exists here.

         Mendlowitz neither suggests, nor has any basis to suggest, that Magistrate Judge Gold

abandoned his judicial role or was misled by the case agent. See Clark, 638 F.3d at 100. Nor

can it be said that the Search Warrant Affidavit was so lacking in indicia of probable cause as to

render reliance upon it unreasonable.12 See, e.g., United States v. Scully, 108 F. Supp. 3d 59, 104

(E.D.N.Y. 2015) (finding that search warrants were supported by probable cause where

“affidavits made allegations against [defendants] stating that they were potentially engaging in

criminal conduct, including selling misbranded and unapproved drugs [and] related in detail the



12
   Although I was required to assess the facial validity of the Warrant independently of the unattached Search
Warrant Affidavit, unincorporated affidavits are “still relevant to [a court’s] determination of whether the officers
acted in good faith,” to the extent the officers searched for evidence based on the affidavit’s probable cause
statement. See United States v. Rosa, 626 F.3d 56, 64 (2d Cir. 2010). Mendlowitz does not dispute this point. (See
Mendlowitz Reply 11.)

                                                         21
underlying investigation; including the undercover calls; . . . the undercover purchases; [etc.]”).

Indeed, Mendlowitz does not challenge the Search Warrant on the basis that it lacked probable

cause.

         Finally, the instant Warrant cannot be described as so facially deficient that reliance upon

it was unreasonable. Courts have “illustrate[d] that a warrant is facially defective when it omits

or misstates information specifically required to be contained therein, i.e., the place to be

searched, and the persons or things to be seized.” Clark, 638 F.3d at 102 (internal quotation

marks omitted); see also Hernandez, 2010 WL 26544, at *12 (finding that search warrant was

not so facially deficient as to render reliance unreasonable because “[g]iven the nature of a

complex tax fraud case like this one, a government agent would likely expect to find fairly broad

categories of tax-related documents to be seized”). This is not the case with the Warrant.

         Thus, even if the Search Warrant did lack particularity, the good faith doctrine would

preclude suppression of the seized evidence.

                C.      Review and Retention of the Seized Material

         Mendlowitz further argues that the seized ESI was not properly reviewed to identify

documents responsive to the Search Warrant and that the Government should return or destroy

the non-responsive portions of the seized evidence. The Government maintains that its seizure

and retention of the ESI complied with the Fourth Amendment and that, when asked by CPS, it

returned portions of the seized materials.

                        1. Applicable Law

         The Fourth Amendment’s “overarching purpose is to ensure that ‘those searches deemed

necessary should be as limited as possible.’” United States v. Cioffi, 668 F. Supp. 2d 385, 390

(E.D.N.Y. 2009) (quoting Coolidge, 403 U.S. at 467). In addition to requiring particularity and



                                                  22
forbidding overbreadth, the manner in which the government executes a warrant must comport

with the Fourth Amendment’s “reasonableness” standard. United States v. Metter, 860 F. Supp.

2d 205, 212 (E.D.N.Y. 2012).

       Courts recognize that searches of electronic evidence often cannot be accomplished

during an on-site search. Under Federal Rule of Criminal Procedure 41(e)(2)(B), a warrant may

“authorize the seizure of electronic storage media or the seizure or copying of electronically

stored information.” Fed. R. Crim. P. 41(e)(2)(B). The Rule provides that “[u]nless otherwise

specified, the warrant authorizes a later review of the media or information consistent with the

warrant.” Id. Although “there is no established upper limit as to when the government must

review seized electronic data to determine whether the evidence seized falls within the scope of a

warrant,” courts have found that “the Fourth Amendment requires the government to complete

its review . . . within a ‘reasonable’ period of time.” Metter, 860 F. Supp. 2d at 215; see also

United States v. Alston, No. 15 Cr. 435 (CM), 2016 WL 2609521, at *3 (S.D.N.Y. Apr. 29,

2016) (“While Rule 41 prescribes no particular time period for data extraction in these

circumstances, the time needed to complete off-site copying or review is subject to the rule of

reasonableness.”). However, there is no “‘one size fits all’ time period.” United States v.

Ganias, 755 F.3d 125, 136 (2d Cir. 2014) (“Ganias I”) (noting Rule 41 recognizes severable

variables—e.g., storage capacity of media, difficulties created by encryption or electronic booby

traps, and computer-lab workload—that may influence the duration of a forensic analysis),

rehearing en banc, 824 F.3d 199 (2d Cir. 2016) (“Ganias II”).




                                                 23
                       2. Application

                            a. Review of Seized Material

       I find that the seized ESI was reviewed off-site in compliance with the Fourth

Amendment. Government agents properly and selectively executed the Warrant, reviewed the

evidence over a reasonable period of time, and provided defense counsel with discovery indices

and letters that ultimately separated 1,830 responsive documents from a larger universe of seized

materials. With regard to the timing, I find that the Government exercised the appropriate

diligence by beginning its review in approximately October 2015, two months after the execution

of the Search Warrant and after the relevant portions of the hard drives had been copied onto

text-searchable software platforms, and completing the review before the return of the

Indictment in April 2017.

       Nothing about the seizure of certain CPS servers and computers for later review was

improper. Rule 41 provides that, absent any limitation in the warrant itself, the government may

seize “electronic storage media or . . . electronically stored information” for “a later review of the

media or information consistent with the warrant.” Fed. R. Crim. P. 41(e)(2)(B). Rule 41 also

explicitly authorizes the government to retain a copy of electronic media seized pursuant to a

warrant. See Fed. R. Crim. P. 41(f)(1)(B) (“The officer may retain a copy of the electronically

stored information that was seized or copied.”); see also Ganias II, 824 F.3d at 231–32.

Consistent with Rule 41, the Search Warrant authorized law enforcement agents to seize

computers and other electronic devices that might contain evidence falling in the categories

enumerated in the Warrant. (See SW Attach. B.)

       Moreover, the Government’s review process was appropriate and fully in keeping with

the Search Warrant. First, the Warrant did not require any specific procedure for review of the



                                                 24
ESI, but expressly authorized “various techniques to locate information responsive to the

warrant,” along with a list of examples of appropriate methods of review. (Id.) Second, the

eighteen-month length of the review process was not incongruous with the need for thorough

review of a universe of documents that Mendlowitz himself acknowledges was exceedingly

large. “Numerous cases hold that a delay of several months or even years between the seizure of

electronic evidence and the completion of the government’s review of it is reasonable.” United

States v. Jarman, 847 F.3d 259, 267 (5th Cir. 2017) (upholding a twenty-three-month long

review of electronic evidence) (internal quotation marks omitted). “[C]omputer searches are not,

and cannot be subject to any rigid time limit because they may involve much more information

than an ordinary document search, more preparation and a greater degree of care in their

execution.” United States v. Triumph Capital Grp., 211 F.R.D. 31, 66 (D. Conn. 2002); see also

United States v. Gorrell, 360 F. Supp. 2d 48, 55 & n.5 (D.D.C. 2004) (upholding ten-month

delay in analysis of computer hard drives by agency in a drug case where only five devices were

recovered); cf. Metter, 860 F. Supp. 2d at 215 (finding a violation after fifteen months where the

government had not even begun to conduct its review of the evidence and had “no plans

whatsoever to begin review of that data”).13 I find that the extraction and review period is

reasonable under the circumstances of this case.

                               b. Retention of Seized Material

        The Government has also properly retained the electronic devices that remain in its

possession. As a general matter, the government has an interest in preserving seized electronic

devices for purposes of introducing data stored therein at trial. See, e.g., Ganias II, 824 F.3d at


13
   Mendlowitz also argues that “an evidentiary hearing will assist in understanding whether the Government is still
engaged in reviewing non-responsive evidence.” (Mendlowitz Mem. 22.) However, the Government has stated that
it completed its review prior to obtaining the Indictment in April 2017. (See Smith Dec. Ex. 9.) An evidentiary
hearing is not necessary.

                                                        25
215 (“Preservation of the original medium or a complete mirror may therefore be necessary in

order to safeguard the integrity of evidence that has been lawfully obtained or to authenticate it at

trial.”); United States v. Carpenter, No. 13-CR-226(RNC), 2015 WL 9461496, at *6–7 (D.

Conn. Dec. 24, 2015) (remarking that the government had a “legitimate interest in retaining the

documents for review and possible use as evidence at a trial”). The Government’s interest in

maintaining custody of the devices, coupled with the fact that Mendlowitz has not demonstrated

any need for their return, makes their continued retention reasonable in this instance. See

Carpenter, 2015 WL 9461496, at *7 (finding retention reasonable in part because defendant had

not “shown that he needs any of the documents in order to prepare his defense or for some other

legitimate purpose”).

       For similar reasons, I find that the Government is not required to divest itself of

information contained on the devices. The Government has acknowledged that, following its

review of the electronically stored information, it identified certain files responsive to the

Warrant and certain folders containing irrelevant material, which it has segregated and has not

continued to review. (Gov. Mem. 42.) Such efforts suffice for purposes of executing the

Warrant, because complete digital segregation is often not reasonable or possible. See, e.g.,

Ganias II, 824 F.3d at 213 (“[I]nterspersion of [electronically stored data on hardware] may

affect the degree to which it is feasible, in a case involving search pursuant to a warrant, to fully

extract and segregate responsive data from non-responsive data.”); United States v. Lumiere, No.

16 Cr. 483, 2016 WL 7188149, at *4 (S.D.N.Y. Nov. 29, 2016) (“Ganias acknowledges that

meaningful digital segregation may well be impossible.”).

       Mendlowitz’s reasoning in support of his argument that the retained material must be

returned is unpersuasive. Mendlowitz fails to cite controlling precedent requiring the



                                                 26
Government to divest itself of non-responsive ESI from an electronic device prior to trial.

Mendlowitz relies exclusively on the Second Circuit panel’s decision in Ganias I, which found

that “the government’s retention of copies of Ganias’s personal computer records for two-and-a-

half years deprived him of exclusive control over those files for an unreasonable amount of

time.” 755 F.3d at 137. However, on rehearing en banc, the Second Circuit vacated the panel’s

decision and, without reaching the question of whether the government violated the Fourth

Amendment, found that executing agents relied on the warrant in good faith and suppression was

therefore not warranted. Ganias II, 824 F.3d at 225–26. Mendlowitz also contends that the

Government’s continued retention of ESI is unreasonable in light of the fact that defense counsel

agreed to stipulate to the authenticity of the information. (Mendlowitz Reply 15.) This is

equally unpersuasive, and Mendlowitz does not cite case law to the contrary. See Ganias II, 824

F.3d at 215 & n.33 (noting that “[e]ven after copying data from a computer or piece of storage

media, digital investigators generally retain the original evidential item in a secure location for

future reference” and that “[t]he weight of digital evidence admitted at trial . . . may be

undermined by challenges to its integrity—challenges which proper preservation might have

otherwise avoided”).

       Finally, even if the Government’s retention of electronic media containing both

responsive and non-responsive data was unreasonable, blanket suppression, as Mendlowitz

advocates, would not be appropriate and is not supported by the law. “[W]hen items outside the

scope of a valid warrant are seized, the normal remedy is suppression and return of those items,

not invalidation of the entire search.” United States v. Matias, 836 F.2d 744, 747–48 (2d Cir.

1988). “[T]he drastic remedy of the suppression of all evidence seized is not justified unless

those executing the warrant acted in flagrant disregard of the warrant’s terms.” Id. (internal



                                                 27
quotation marks omitted). “Government agents ‘flagrantly disregard’ the terms of a warrant so

that wholesale suppression is required only when (1) they effect a widespread seizure of items

that were not within the scope of the warrant, and (2) do not act in good faith.” United States v.

Shi Yan Liu, 239 F.3d 138, 140 (2d Cir. 2000) (internal quotation marks omitted). Here, neither

prong is applicable.

       Far from flagrantly disregarding the Search Warrant, the Government instead abided by

it. The Government plainly had authority to seize the devices at issue, and then, consistent with

the terms of the Warrant, conduct an extraction and review from the devices to determine

whether they contained responsive material. The Warrant did not, by its own terms, require the

Government to use a particular protocol to search or segregate documents. It merely directed

agents to review the seized devices for responsive evidence. (See SW Attach. B.) The Warrant

authorized the Government to, among other things, “use various techniques to locate information

responsive to the warrant, including . . . surveying various file ‘directories’ and the individual

files they contain (analogous to looking at the outside of a file cabinet for the markings it

contains and opening a drawer believed to contain pertinent files) [and] performing key word

searches through all electronic storage areas.” (Id.) That review process resulted in the

identification of a modest collection of 1,830 responsive documents. As noted above, the

Government retained the seized electronic evidence not to continue searching material deemed

nonresponsive, but to accomplish certain investigative and litigation goals, including those

discussed in Ganias II. Nor has the Government acted in bad faith. The Government imaged the

devices, and reviewed their contents in a timely manner. Cf. United States v. Debbi, 244 F.

Supp. 2d 235, 237–38 (S.D.N.Y. 2003) (finding lack of good faith where government overseized

copious amounts of physical records, thereby depriving defendant of their use, and refused



                                                 28
multiple requests by the defendant and court to return items beyond the scope of the warrant),

and subsequently returned various items to CPS.

       For the foregoing reasons, I find that the Government has properly reviewed and retained

the ESI at issue and, accordingly, Mendlowitz’s motion seeking return of the seized material

and/or suppression of that material is denied.

               Conclusion

          For the foregoing reasons, and for the reasons stated on the record at the May 16, 2018

conference: (1) Defendants’ motions for a bill of particulars and for identification of Brady

material are denied; (2) Defendants’ motions for the early production of lists of trial witnesses

and trial exhibits is granted in part and denied in part; (3) Defendant Mendlowitz’s motion for a

list of co-conspirators is granted; and (4) Defendant Mendlowitz’s motion to suppress evidence

obtained pursuant to the Search Warrant is denied. Specifically, with regard to other requests

made in Mendlowitz’s motion: (1) the Government shall disclose Rule 404(b) evidence six

weeks prior to jury selection and Mendlowitz shall provide his objections to the Government five

weeks prior to jury selection; (2) motions in limine with regard to Rule 404(b) evidence and any

other evidence shall be due four weeks prior to jury selection, with responses due three weeks

prior to jury selection; (3) the Government shall begin production of material pursuant to Giglio

and 18 U.S.C. § 3500 two weeks prior to jury selection and thereafter produce such material on a

rolling basis so as to have completed production for all witnesses scheduled to testify in the first

two weeks of trial by jury selection; (4) the Government shall provide a list of the witnesses it

intends to call at trial at least two weeks prior to jury selection; (5) the Government shall begin

production of its list of exhibits it intends to introduce as parts of its case in chief two weeks

prior to jury selection and production shall be completed by jury selection, with the



                                                  29
understanding that circumstances my result in or require a certain number of exhibits being

disclosed after jury selection; and (6) the Government shall produce a list of co-conspirators one

week prior to jury selection.

          The Clerk’s Office is respectfully directed to close the open motions at Docket Entries 46

and 52.

SO ORDERED.

Dated: March 2, 2019
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge




                                                  30
